IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-11-00451-CV

TONY RAY MITCHELL,
                                                              Appellant
v.

PATRICIA K. HARRIS,
                                                              Appellee



                               From the County Court
                                Bosque County, Texas
                               Trial Court No. G-07087


                           MEMORANDUM OPINION


       The Clerk of this Court notified Appellant by letter dated February 14, 2012 that

the original filing fee of $175.00 had not been paid, that unless Appellant obtained

indigent status, the filing fee’s payment is required, and that unless Appellant either

paid the filing fee or obtained indigent status within fourteen days, the appeal would be

dismissed without further notification. More than fourteen days have passed, and

Appellant has not paid the filing fee or filed an affidavit of indigence.

       The Clerk’s letter also notified Appellant that the Court had not received the
docketing statement in this appeal and that if the docketing statement was not filed

within 14 days, the appeal would be dismissed without further notification. More than

fourteen days have passed, and Appellant has not filed the docketing statement.

        This appeal is dismissed. See TEX. R. APP. P. 42.3(b, c); 10TH TEX. APP. (WACO)

LOC. R. 5(c).

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007); see also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); §

51.941(a) (West 2005); § 51.208 (West Supp. 2011).       Under these circumstances, we

suspend the rule and order the Clerk to write off all unpaid filing fees in this case. TEX.

R. APP. P. 2. The write-off of the fees from the accounts receivable of the Court does not

eliminate the fees owed by Appellant.


                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 14, 2012
[CV06]




Mitchell v. Harris                                                                   Page 2